Citation Nr: 1742258	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  14-03 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for a back injury.

2. Entitlement to service connection for a neck injury.

3. Entitlement to service connection for a left knee injury. 

4. Entitlement to service connection for a foot condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
		

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1988 to February 1989, from October 2001 to April 2003, and from June 2006 to January 2007, with service in the Air Force Reserve and Air National Guard, including periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).    

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.

This appeal was processed using the Veterans Benefits Management System and the Virtual VA electronic claims file.

The issues of entitlement to service connection for a back injury, neck injury, and knee injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the May 2017 Board videoconference hearing, the Veteran indicated that he wanted to withdraw his appeal for the issue of entitlement to service connection for a foot condition.

CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met with respect to the issue of entitlement to service connection for a foot condition.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The Veteran or the Veteran's authorized representative may withdraw an appeal.  Id. 

During the May 2017 videoconference hearing, the Veteran indicated that he wanted to withdraw his appeal for the issue of entitlement to service connection for a foot condition.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and the issue is dismissed.


ORDER

The appeal for the issue of entitlement to service connection for a foot injury is dismissed. 


REMAND

Although the Board sincerely regrets the additional delay, it finds that additional evidentiary development is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Although the Veteran was afforded VA examinations with respect to his neck and left knee injuries in June 2012, the VA examiner did not provide a nexus opinion as to the nature and etiology of the injuries.  Additionally, the Board notes that the Veteran has not been afforded a VA examination for his back injury.  

Left Knee Injury

The Veteran contends that he injured his knee during a live-fire maneuver when he jumped from a Humvee wearing full combat equipment.  His chronic and persistent knee pain became unbearable and he decided to leave service.  After separation from service, his knee pain continued impacting his daily life activities.  He was treated by a physical therapist and he subsequently underwent knee surgery.  See May 2011 VA Form 21-4138 Statement In Support of Claim; May 2017 Transcript of Hearing.  The Veteran was diagnosed with left knee osteochondrosis in 2008, and osteoarthritis and synovitis in 2011.  See July 2011 VA Orthopedic Surgery and Surgery Outpatient H&P Notes; June 2012 VA examination report. 

Neck and Back Injuries

The Veteran contends that he injured his neck and back during combat training.  He conducted ruck marches with full combat equipment and 60lb packs, lifted and carried patients in mock combat scenarios, rappelled, climbed tactical ladders, and navigated land in adverse environments.  Additionally, he stated that he was picked up and thrown, and he landed awkwardly on his head.  See May 2011 VA Form 21-4138 Statement In Support of Claim; May 2017 Transcript of Hearing.  February 2007 service treatment records document that the Veteran was treated in the emergency room (ER) for a cervical strain after sleeping on a new pillow.  During the ER visit, the Veteran became drowsy from narcotics and fell out of a wheelchair onto floor.   In May 2017, the Veteran testified that his back injury "started" after passing out in the ER.  See Transcript of Hearing.  Reportedly, the Veteran's flexibility was severely compromised and his neck is often stiff and will pop and crack when he turns it to either side.  Pain radiates down from his neck.  The Veteran's provider stated that the Veteran may have "popped" a nerve when he "flipped over."  See May 2011 VA Form 21-4138 Statement In Support of Claim; May 2017 Transcript of Hearing.  The Veteran was diagnosed with a left trapezius strain in 2007 and cervicalalgia in 2010.  See February 2007 VA Emergency Department Note; June 2012 VA examination report. 

Based on the foregoing, the Veteran should be afforded a VA examination to determine the nature and etiology of his back, neck, and knee injuries.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.  All obtained records should be associated with the evidentiary record.

2. After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of his knee injury.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file and a copy of this REMAND must be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions.  All pertinent symptomatology and findings must be reported in detail.

The examiner should discuss the Veteran's May 2011 lay statement that he injured his knee during a live-fire maneuver when he jumped from a Humvee wearing full combat equipment and that his knee pain has continued since separation from service.  

Additionally, the examiner should identify all current left knee conditions.  If any previously diagnosed disorder is no longer present, the examiner must provide an explanation.  

For each diagnosed left knee condition, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left knee injury is causally or etiologically related to his military service.  

In providing this opinion, the examiner should discuss medically known or theoretical causes of the Veteran's left knee injury and describe how such a disability generally presents or develops in most cases, in determining the likelihood that the left knee injury is related to in-service events as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

In rendering the requested opinion, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of his neck injury.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file and a copy of this REMAND must be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions.  All pertinent symptomatology and findings must be reported in detail.

The examiner should discuss the May 2011 Veteran's lay statement that the Veteran injured his neck during combat training by conducting ruck marches with full combat equipment and 60lb packs, lifting and carrying patients in mock combat scenarios, rappelling, climbing tactical ladders, and navigating land; May 2011 Veteran's lay statement and May 2017 hearing testimony that the Veteran was picked up and thrown, and landed awkwardly on his head; February 2007 service treatment records and May 2017 hearing testimony that the Veteran was treated in the ER for a cervical strain after sleeping on a new pillow and the Veteran became drowsy and fell out of a wheelchair onto floor; and May 2017 hearing testimony that the Veteran's provider stated that the Veteran may have "popped" a nerve when he "flipped over."  

Additionally, the examiner should identify all current neck conditions.  If any previously diagnosed disorder is no longer present, the examiner must provide an explanation.  

For each diagnosed neck condition, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's neck injury is causally or etiologically related to his military service.  

In providing this opinion, the examiner should discuss medically known or theoretical causes of the Veteran's neck injury and describe how such a disability generally presents or develops in most cases, in determining the likelihood that a neck injury is related to in-service events as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

In rendering the requested opinion, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of his back injury.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file and a copy of this REMAND must be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions.  All pertinent symptomatology and findings must be reported in detail.

The examiner should discuss the May 2011 Veteran's lay statement that the Veteran injured his back during combat training by conducting ruck marches with full combat equipment and 60lb packs, lifting and carrying patients in mock combat scenarios, rappelling, climbing tactical ladders, and navigating land; May 2011 Veteran's lay statement and May 2017 hearing testimony that the Veteran was picked up and thrown, and landed awkwardly on his head; February 2007 service treatment records and May 2017 hearing testimony that the Veteran was treated in the ER for a cervical strain and that his back injury "started" after the Veteran became drowsy and fell out of a wheelchair onto floor; and May 2017 hearing testimony that the Veteran's provider stated that the Veteran may have "popped" a nerve when he "flipped over."  

Additionally, the examiner should identify all current back conditions.  If any previously diagnosed disorder is no longer present, the examiner must provide an explanation.  

For each diagnosed back condition, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's back injury is causally or etiologically related to his military service.  

In providing this opinion, the examiner should discuss medically known or theoretical causes of the Veteran's back injury and describe how such a disability generally presents or develops in most cases, in determining the likelihood that a back injury is related to in-service events as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

In rendering the requested opinion, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


